DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.     A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-9-22 has been entered.
 
			             Response to Arguments
 3.      Applicant’s arguments filed 10-13-22 have been fully considered but are moot in view of the new ground(s) of rejection(s).

Claim Rejections - 35 USC § 103
4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.      Claims 1-7, 13-14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farahani, US 2016/0295089 in view of Fink et al., US 9,779,309, in further view of Zimmerman et al., US 2013/0330055, and in further view of Kalaboukis, US 2008/0271098.

     Regarding claim 1, Farahani teaches a system comprising:
     a capture device configured to (i) capture video, (ii) store said captured video (See [0008]-[0009] and [0037]-[0039]; Fig.2), (iii) implement video analysis to (a) perform object detection on said captured video and (b) generate metadata from said captured video based on said object detection (See [0008]-[0009], [0037]-[0039], and [0069]-[0070]; Fig.17-20 which discloses of recognizing/distinguishing objects such as faces and plates and generating metadata that can be searched such as plate ID and/or location/ faces) and (iv) communicate with a wireless communication device (See [0039]; [0049] Fig.1 device controller or tethering for uploading the video to the cloud wherein the device consists of Wi-Fi, Bluetooth, or other wireless systems); and
     a database configured to (i) communicate with said wireless communication device (See [0039]-[0049] and fig.1 the cloud/database received the uploaded video), (ii) store said metadata received from said wireless communication device (See [0039]-[0049] which discloses the cloud storing the metadata along with the video), (iii) search said metadata to generate a search results in response to search parameters provided by a user (See [0040], [0060]-[0061]; Fig.18-20 searching the videos through an input query) and (iv) provide said user video that correspond to said search results (See [0040], [0060]-[0061], [0069]-[0070]; Fig.18-20),and

 wherein said capture device transmits said one of said video requested to said database via said wireless communication device (See [0039]; [0049] Fig.1 device controller or tethering for uploading the video to the cloud wherein the device consists of Wi-Fi, Bluetooth, or other wireless systems). 

        Farahani is silent with respect to where the capture device performs the video analysis to extract metadata corresponding to said captured video. 
        However, in the same field of endeavor, Fink teaches of where the capture device performs the video analysis to extract metadata corresponding to said captured video (See Fig.1, 100, 106; col.6 lines 20 to col.7 lines 52; col.9 line 1-21 which discloses the capture device/camera performing the image analysis and transmitting of the metadata). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Farahani to have incorporated the teachings of Fink for the mere benefit of providing real-time video analysis. 
   
      The combination of Farahani and Fink is silent with respect to storing said metadata without receiving said captured video, said metadata is uploaded to said database without said captured video before a request by said user is received and the capture device transmitting said captured video in response to said request, wherein the provided video is of video clips, said capture device transmitting said video clips to said database in response to said request by said user, and wherein each of said video clips comprise a portion said captured video corresponding to said search results.
       However, in the same field of endeavor, Zimmerman teaches of storing said metadata without receiving said captured video, said metadata is uploaded to said database without said captured video before a request by said user is received and the capture device transmitting said captured video in response to said request, wherein the provided video is of video clips, said capture device transmitting said video clips to said database in response to said request by said user, and wherein each of said video clips comprise a portion said captured video corresponding to said search results (See Fig.1; [0017] and [0147] metadata is immediately uploaded to server in real time and stored whereas the video is stored locally until requested where the search query with parameters comprise of the desired video segments and wherein the other segments not stored by the database are requested from the capture device/mobile devices upon demand).

     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Farahani and Fink to have incorporated the teachings of Zimmerman for the mere benefit of bandwidth efficiency and cost savings.

      The combination of Farahani, Fink, and Zimmerman is silent with respect to the video being that of a list and said user submits said request for one of said video clips by selecting from said list of said video clips provided by said search results.
      However, in the same field of endeavor, Kalaboukis teaches of the video being that of a list and said user submits said request for one of said video clips by selecting from said list of said video clips provided by said search results (See [0027])
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Farahani, Fink, and Zimmerman to have incorporated the teachings of Kalaboukis for the mere benefit of bandwidth efficiency and cost savings.

       Regarding claim 2, the combination teaches the system according to claim 1, wherein said wireless communication device is configured to communicate with a plurality of said capture devices (See Farahani, [0010]-[0013] multiple cameras within the vehicle and/or cloud system).

      Regarding claim 3, the combination teaches the system according to claim 1, wherein said capture device (i) is installed in a vehicle as a dashboard camera (See Farahani, [0004]-[0007] and Fig. 2), (ii) a field of view of said capture device is configured to capture a view from said vehicle (See Farahani, [0009] and [0038]) and (iii) said wireless communication device is a smartphone (See Farahani, [0039] and [0059] which discloses using the cellular network; Fink, col.10 lines 1-9 where the communication device is a wireless data interface such as a cellular interface and col. 17 lines 8-25 which discloses that the devices can consist of cellular phones).

       Regarding claim 4, the combination teaches the system according to claim 1, wherein said capture device is installed as a security camera at a stationary location (Farahani, [0004]-[0008] and [0037]-[0038], which discloses dashcam or mounted camera).

       Regarding claim 5, the combination teaches the system according to claim 1, wherein said system further comprises a plurality of said capture devices (See Farahani, [0010], multiple video cameras provided), each of said capture devices are (i) configured to provide said metadata to said system (See Fink, Fig.1, 100, 106; col.6 lines 20 to col.7 lines 52; col.9 line 1-21) and (ii) connected to one of a plurality of said wireless communication devices (See Farahani, Fig.14; [0067] which discloses multiple vehicles within the system thereby being connected to multiple wireless communication devices for uploading to the cloud)

       Regarding claim 6, the combination teaches the system according to claim 1, wherein said metadata comprises alphanumeric characters and symbols extracted from said captured video for determining license plate recognition information (See Farahani, [0061] and [0070]; Fink, col.14 which discloses OCR for the plate consisting of the plate number and text such as state or country name).

       Regarding claim 7, the combination teaches the system according to claim 1, wherein said metadata comprises at least one of a time of capture of said captured video, a date of capture of said captured video, location coordinates of said capture of said captured video, a direction of a field of view of said capture device, an altitude of said capture of said captured video, an identification number of said capture device, an expiration status of said captured video, characteristics of roadway features and characteristics of objects detected in said captured video (See Farahani, [0011], when and where the images were obtained).

     Regarding claim 13, the combination teaches he system according to claim 1, wherein (i) Bluetooth communication is implemented by said capture device to communicate with said wireless communication device (See Farahani, [0009], which discloses bluetooth) and (ii) said wireless communication device is configured to forward data from said capture device to said database (See Farahni, [0039] cloud based database).

       Regarding claim 14, the combination teaches the system according to claim 1, wherein said wireless communication device is configured to implement at least one of Wi-Fi communication, 5G communication, 4G communication, 3G communication and LTE communication to connect to a network (See Farahani, [0009] and [0039] which discloses 3G, 4G or Wi-Fi).

       Regarding claim 17, the combination teaches the system according to claim 1, wherein (i) said video analysis performed by said capture device is further configured to determine object data in said captured video in real-time in response to said object detection, (See Farahani, [0039] and [0050], real-time video; Fink, col.1 lines 50-60 which discloses analyzing the video in real time to detect and determine the objects), (ii) said capture device is further configured to (a) create a metadata record for each of said video clips based on said metadata generated (See Farahani, [0040] and [0060]-[0061]; Fig.3, 324; Fink, Fig.3, 162; Fig.8; Zimmerman, [0147]) and (b) compress and encrypt said metadata (See Farahani, Fig.12-13 which disclose the device controller/camera and [0046]-[0058] which discloses the device controller compressing and encrypting; Fink, col.17 lines 8-25, compressors and transcoders).

         Regarding claim 20, the combination teaches the system according to claim 1, wherein uploading portions of said captured video on demand as said video clips associated with said metadata in response to said request is configured to improve data and cost efficiency compared to uploading all of said captured video (See Zimmerman, [0017] which discloses of the on demand video transmission being more energy and bandwidth efficient where bandwidth limitations of uploading all videos during recording time would be cost prohibitive; Farhani, [0058]).

6.      Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Farahani, US 2016/0295089 in view of Fink et al., US 9,779,309, in view of Zimmerman et al., US 2013/0330055, in view of Kalaboukis, US 2008/0271098, and in view of Boykin, US 2017/0323540.

        Regarding claim 15, the combination of Farahani, Fink, Zimemrman, Kalaboukis, teaches the system according to claim 1, wherein said wireless communication device is configured to forward (i) said metadata generated from said captured video by said capture device from said capture device to said database (See Farahani, [0039]-[0049]; Fink, Fig.1, 100, 106; col.6 lines 20 to col.7 lines 52; col.9 line 1-21), and (iii) said  videoclips requested from said capture device to said database in response to said request (See Farahani, [0058]-[0059]; analysis of claim 1; Fink, Fig.8; Zimmerman, [0147]).
        The combination is silent with respect to forwarding said request from said database to said capture device. However, in the same field of endeavor, Boykin teaches of forwarding said request from said database to said capture device (See [0065] which discloses the server sending the request to the linked capture devices). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Farahani, Fink, Zimmerman, and Kalaboukis to have incorporated the teachings of Boykin for the mere benefit of allowing an entity access to a video matching its search criteria such that the desired criteria may be confirmed and/or monitored.


7.      Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Farahani, US 2016/0295089 in view of Fink et al., US 9,779,309, in view of Zimmerman et al., US 2013/0330055, in view of Kalaboukis, US 2008/0271098, and in view of Houston et al., US 8,825,597.

         Regarding claim 12, the combination of Farahani, Fink, Zimmerman, Kalaboukis teaches the system according to claim 1, wherein (ii) at least one of (a) said metadata and (b) said video clips are used as evidence for at least one of vehicle accident investigations, asset recovery, locating persons-of-interest and crime investigations (See Farahani, [0040] and [0061]; analysis of claim 1).

       The combination is silent with respect to wherein (i) said metadata is provided to said user when said captured video that corresponds to said video clips requested is no longer available. However, in the same field of endeavor, Houston (See col.6 lines 53-67) teaches of providing metadata of the file indicating which file is/was deleted and is no longer available.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Farahani, Fink, Zimmerman, and Kalaboukis to have incorporated the teachings of Houston for the mere benefit of providing information of a video that is no longer available or about to deleted for archival/backup purposes or for the mere informing users of the video/files being replaced and/or deleted.

         Regarding claim 16, the combination of Farahani, Fink, Zimmerman, Kalaboukis teaches the system according to claim 1, wherein (i) said wireless communication device is configured to forward a notification to said database and (ii) said notification comprises an identification of said captured video (See Farahani, [0039]-[0049]; Fink, Fig.1, 100, 106; col.6 lines 20 to col.7 lines 52; col.9 line 1-21, wherein the claim does not explicitly recite what the notification is. Hence, any forwarding of data that is received by the database if a form of a notification).

        The combination is silent with respect to the notification indicating that the video that has been overwritten by said capture device. However, in the same field of endeavor, Houston teaches of indicating that the video/file has been overwritten (See col.6 lines 53-67 wherein the notification of deleting of the client to the server is a form of overwriting). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Farahani, Fink, Zimmerman, and Kalaboukis to have incorporated the teachings of Houston for the mere benefit of informing the system that a video is no longer available.

                                                  Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov